Citation Nr: 1545961	
Decision Date: 10/29/15    Archive Date: 11/10/15	

DOCKET NO.  14-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for arthritis, to include as the residual of trauma and/or exposure to extreme heat and/or cold.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1983.  Pertinent evidence of record is to the effect that, while in service, the Veteran served as a cannon crewman.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The issue of entitlement to service connection for arthritis is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including inservice acoustic trauma.  

2.  A right ear hearing loss disability as defined by VA regulation is not shown to have been present in service, or at any time thereafter.  

3.  Chronic tinnitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including inservice acoustic trauma.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  

2.  Chronic tinnitus was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in June 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned Veterans Law Judge in August 2014, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 18 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran claims entitlement to service connection for chronic hearing loss and tinnitus.  In pertinent part, it is contended that the Veteran's current hearing loss and tinnitus are the result of exposure to noise at hazardous levels during his period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss or tinnitus, becomes manifest to a degree of 10 percent within one year of date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

In this case the service treatment records fail to document the presence of chronic hearing loss or tinnitus.  In fact, at the time of a service separation examination in May 1983, the Veteran's hearing was essentially within normal limits, and no pertinent diagnoses were noted.  Moreover, at the time of a subsequent VA general medical examination in December 1983, shortly following the Veteran's discharge from service, the Veteran complained of neither hearing loss nor tinnitus.  

Indeed, the earliest clinical indication of the presence of chronic hearing loss or tinnitus is revealed by a VA audiology consultation dated in June 2010, approximately 27 years following the Veteran's discharge from active duty, at which time he was heard to complain of left-sided auricular pain and pressure for the prior two months, in conjunction with tinnitus which he had reportedly first noticed approximately two to three years earlier.  An audiometric examination conducted at that time showed borderline normal hearing in the frequency range from 250 to 2,000 Hertz sloping to a mild sensorineural hearing loss in the right ear.  The left ear showed a borderline mild hearing loss sloping to a mild sensorineural hearing loss at 3,000 Hertz and above.  Speech reception thresholds were commensurate with pure tone findings, and speech recognition was described as excellent bilaterally.  

At a July 2010 VA audiometric examination it was noted that the Veteran's medical records had been reviewed.  When questioned the Veteran reported periodic bilateral tinnitus which he had first noticed two to three years earlier.  According to the Veteran, he did not recall the circumstances regarding the onset of his tinnitus.  When further questioned, the Veteran reported military noise exposure, including exposure to cannon fire during training.  According to the Veteran, hearing protection was available, though its use was not enforced.  When questioned regarding his hearing, the Veteran indicated that his hearing was "fairly good," though he "felt clogged periodically."  

Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follow:  


HERTZ
500
1000
2000
3000
4000
RIGHT
30
25
20
25
20
LEFT
30
25
20
35
35


Speech recognition scores were 94 percent bilaterally.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to excessive military noise exposure.  This was felt to the case given that there were no significant threshold shifts during and upon the Veteran's separation from service.  While the Veteran was exposed to noise in basic training, he had no combat noise exposure.  Moreover, there was no evidence of any complaints of tinnitus in the past, with the Veteran describing his tinnitus as having occurred as recently as two to three years ago.  The pertinent diagnosis noted was hearing within normal limits for adjudication purposes in the right ear, and mild high frequency sensorineural hearing loss in the left ear.  

In January 2015 correspondence a VA audiologist wrote that the Veteran had recently been seen in his clinic stating that he needed a letter indicating that "it was at least as likely as not that his hearing loss and tinnitus (were) attributable to military noise exposure. "  With respect to that letter, the audiologist indicated that it was not possible to make such a statement based on what appeared to be a "well-reasoned" compensation and pension examination with opinion and rationale dated in July 2010.  Noted by the audiologist was that, during the course of the Veteran's clinic visit, he had indicated that he suffered from subjective bilateral hearing loss and bothersome, bilateral nonpulsatile tinnitus which had been "ongoing for many years (since the 1980's)."  

As noted above, when confronted with the evidence of record, the VA audiologist who evaluated the Veteran in January 2015 was unable to provide an opinion that the Veteran's hearing loss and tinnitus were causally related to inservice noise exposure.  In contrast, the opinion of the VA audiologist who conducted the July 2010 examination is highly probative, because that opinion was based upon a review of the Veteran's medical records, as well as a full examination, including both history and clinical findings.  See Hernandez v. Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  The VA audiologist reviewed the Veteran's medical records, discussed his medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  Hernandez-Toyens v. West.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record preponderates against finding that the Veteran suffers from either bilateral hearing loss or tinnitus which are in any way related to his period of active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir.1997).  In that regard, the Veteran has attributed his bilateral hearing loss and tinnitus to noise exposure during his period of active military service.  While it is true that, during service, the Veteran served as a cannon crewman, a position in which he was presumably exposed to noise at hazardous levels, there is no indication that, as a result of such exposure, the Veteran developed either chronic hearing loss or tinnitus.  Moreover, not until 2010, many years following his discharge from service, did the Veteran file a claim for either of those disabilities.  As noted above, there is no persuasive evidence that the Veteran's bilateral hearing loss or tinnitus are in any way related to his inservice acoustic trauma.  Moreover, the passage of many years  between discharge from service and medical documentation of a claimed disability (as in this case) is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, there is no medical evidence suggesting a link between the Veteran's hearing loss and tinnitus and the acoustic trauma to which he was exposed during his period of active service.  Under the circumstances, the Veteran's claims for service connection must be denied.  

The Board acknowledges the Veteran's testimony regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's hearing loss and tinnitus to his period of active military service, including inservice acoustic trauma.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned the Board is unable to reasonably associate the Veteran's current hearing loss and tinnitus, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service.  Nor is there evidence that, either in service, or thereafter, the Veteran has experienced "hearing loss disability" in his right ear as defined by VA regulation.  Accordingly, the Veteran's claims for service connection must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for chronic tinnitus is denied.  


REMAND

The Veteran claims entitlement to service connection for arthritis, however, a review of the record raises some question as to the exact nature and origin of that disability.  

In that regard, service treatment records are negative for evidence of arthritis of any joint.  Nevertheless, during the course of VA outpatient treatment in January 2015, the Veteran reported that, in Germany in the 1980's, while in service, a howitzer hatch fell directly on his left upper extremity, injuring his wrist and arm.  Noted at that time was the presence of post-traumatic osteoarthritis of the Veteran's left wrist which, "based upon history provided and examination," was more than likely the result of the Veteran's military duties.  

In November 1986, the Board granted entitlement to service connection for scars of the left forearm, felt to be the residual of inservice lacerations.  However, the only service treatment record available at that time was the Veteran's service entrance examination.  Significantly, there were later added to the record the remainder of the Veteran's service treatment records, which, notably, show no evidence of any left upper extremity injury.  

In light the aforementioned ambiguity, the Board is of the opinion that further development of the evidence would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2015, the date of the most recent medical evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded a VA orthopedic examination in order to determine the nature and etiology of his claimed arthritis, to include arthritis of the left wrist.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the examiner should offer an opinion as to whether the Veteran currently suffers from arthritis of any joint, to include the left wrist, and, if so, whether such disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this Remand, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for arthritis.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since February 2014.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


